Citation Nr: 0719957	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  05-21 365A	)	DATE
	)


On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for an 
anxiety disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to 
September 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a July 2004 decision by the 
RO.


FINDING OF FACT

In June 2007, the Board received a written communication from 
the veteran wherein he expressed a desire to withdraw his 
pending appeal; as of that date, the Board had not yet 
promulgated a final decision on the issues presented.


CONCLUSION OF LAW

The veteran's appeal has been withdrawn.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

An appellant, or his authorized representative, may withdraw 
an appeal to the Board by doing so in writing.  See 38 C.F.R. 
§ 20.204(b) (2006).  When he does so, the withdrawal 
effectively creates a situation where there is no longer an 
allegation of error of fact or law with respect to the 
determination(s) that had been previously appealed.  
Consequently, in such an instance, dismissal is appropriate.  
See 38 U.S.C.A. § 7105(d) (West 2002).

In the present case, the veteran, by way of a written 
communication received at the Board in June 2007, expressed a 
desire to withdraw his pending appeal.  As of that date, the 
Board had not yet promulgated a final decision on the issues 
presented.  Because the veteran has clearly expressed his 
desire to terminate his appeal, because he has done so in 
writing, and because the Board had not yet promulgated a 
decision on his appeal at the time of his request for 
withdrawal, the legal requirements for a proper withdrawal 
have been satisfied.  38 C.F.R. § 20.204 (2006).  
Accordingly, further action by the Board on this appeal is 
not appropriate, and the appeal will be dismissed.  
38 U.S.C.A. § 7105(d) (West 2002).


ORDER

The appeal is dismissed.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


